Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 12/16/2021, the Applicant amended claims 1, 3, 6, 7, 11, 14, 17, 20-22, 24, 26, 29-31 and 34, cancelled claims 16, 23, and 35 and argued against the rejections in the Non-Final rejection dated 09/16/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-22 and 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Coronado (U.S Pub 2009/0301726) in view of Haeberle et al (U.S Patent 7,984,760) (“Haeberle”).
Regarding Claim 1, Coronado discloses an inflow control device for a wellbore (Abstract), comprising:

an enlarged portion along the tubular body (paragraph [0008]), with the enlarged portion housing:
a restricted flow path configured to receive production fluids when placed in the wellbore, and to direct the production fluids to one or more production fluids 10openings in the slotted base pipe (Abstract; Figures 1-2; paragraph [0008]; Page 2, paragraph [0024]; Page 6, paragraph [0050]).

Coronado, however, fails to expressly disclose a chemically-degradable component fabricated from a material that degrades over time in the presence of an unwanted production fluid and, upon degradation over a period of time, activates a sealing mechanism that closes off the restricted flow path.
Haeberle teaches the methods above of incorporating a chemically-degradable component fabricated from a material that degrades over time in the presence of an unwanted production fluid and, upon degradation over a period of time, activates a sealing mechanism that closes off the restricted flow path (Abstract; Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44 and Col 12, lines 20-38) for the purpose of forming a seal between the walls of the base pipe in order to isolate the openings from the fluid flow during production operations downhole (Abstract; Col 11, lines 25-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Coronado to include a chemically-degradable component fabricated from a material that degrades over time in the presence of an unwanted production fluid, as taught by Haeberle, because doing so would help create a seal between the walls of the base pipe in order to isolate the openings from the fluid flow during a production operation.

	Regarding Claim 2, Coronado discloses the inflow control device of claim 1, wherein the unwanted fluid is water (Abstract; Page 2, paragraph [0023]; Page 3, paragraphs [0027]-[0028]).

	Regarding Claim 3, Haeberle teaches the inflow control device of claim 2, wherein the chemically-degradable component is fabricated from a metal (Abstract; Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44 and Col 12, lines 20-38).

	Regarding Claim 4, Haeberle teaches the inflow control device of claim 3, wherein the metal is a carbon-based steel or a magnesium-based steel (Abstract; Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44 and Col 12, lines 20-38).

	Regarding Claim 5, Coronado in view of Haeberle teach the inflow control device of claim 1, wherein:
25the first end of the tubular body is operatively connected to a first sand screen joint (Haeberle:  Col 7, lines 1-48; Col 9, lines 29-55; Col 10, lines 1-35; Col 15, lines 35-52);
the second end of the tubular body is operatively connected to a second sand screen joint (Haeberle:  Col 7, lines 1-48; Col 9, lines 29-55; Col 10, lines 1-35; Col 15, lines 35-52); and
each of the first and second sand screen joints comprises a base pipe having a bore that is in fluid communication with the bore of the slotted base pipe (Haeberle: Abstract; Col 13, lines 60-67; Col 14, lines 1-21).

Regarding Claim 6, Coronado in view of Haeberle teach the inflow control device of claim 5, wherein:
an annular flow path is formed between the base pipe associated with the second sand screen joint and a filter medium around the base pipe (Haeberle:  Col 9, lines 29-61; Col 13, lines 34-60); and
the annular flow path is in fluid communication with the chemically-degradable -25-2018EM456-US component of the inflow control device (Haeberle:  Abstract; Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44).

Regarding Claim 7, Coronado in view of Haeberle teach the inflow control device of claim 6, wherein:
the enlarged portion of the tubular body defines an eccentric portion (Abstract; paragraph [0008]); and
5the chemically-degradable component resides within the eccentric portion (Haeberle: Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44).

Regarding Claim 8, Coronado in view of Haeberle teach the inflow control device of claim 7, wherein the second end of the tubular body is threadedly connected to a base pipe associated with the second sand screen joint (Haeberle:  Col 7, lines 1-48; Col 9, lines 29-55; Col 10, lines 1-35; Col 15, lines 35-52).

Regarding Claim 9, Coronado discloses the inflow control device of claim 7, wherein:


Regarding Claim 10, Coronado in view of Haeberle teach the inflow control device of claim 7, wherein:
15each of the first and second sand screen joints comprises a wire-wrapped screen or a slotted ceramic screen around a base pipe (Haeberle:  Col 7, lines 1-48; Col 9, lines 29-55; Col 10, lines 1-35; Col 15, lines 35-52); and
a second annular ring resides proximate a second end of the first sand screen joint, sealing off the annular flow path at the first end of the tubular body, thereby urging production fluids to enter the production fluids openings along the slotted base pipe (Abstract; Page 4, paragraphs [0035] and [0038]).

Regarding Claim 11, Coronado in view of Haeberle teach the inflow control device of claim 7, wherein:
the chemically-degradable component is a chemically-degradable substrate (Haeberle: Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44);
the sealing mechanism comprises a plunger (Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44);
the plunger is biased to move to a forward position, but is maintained in a retracted 25position by the chemically degradable substrate (Abstract; Page 4, paragraphs [0035] and [0038]); and


Regarding Claim 12, Coronado discloses a tubular production joint, comprising:
an inflow-control device residing intermediate the first sand screen joint and the second sand screen joint and in fluid communication with the annular flow path, the inflow control device comprising:
5a tubular body having a first end, a second end and a bore formed therebetween configured to receive a slotted base pipe (Figures 1-2; paragraph [0008]; [0027]; [0035]); and
an enlarged portion along the tubular body (paragraph [0008]), with the enlarged portion housing:
a restricted flow path in fluid communication with the annular flow path and configured to receive production fluids when placed in the wellbore and to direct the production fluids to one or more production fluids 10openings in the slotted base pipe (Abstract; Figures 1-2; paragraph [0008]; Page 2, paragraph [0024]; Page 6, paragraph [0050]).




wherein upon degradation of the chemically-degradable component, a sealing mechanism is activated and closes off the restricted flow path, preventing a flow of production fluids through the restricted flow path (Abstract; Figures 1-2; paragraph [0008]; Page 2, paragraph [0024]; Page 6, paragraph [0050]).

Coronado, however, fails to expressly disclose a first sand screen joint having a second end and a second sand screen joint have a first end, wherein each sand screen joint comprises a base pipe and a filter medium placed circumferentially there around, and wherein an annular flow path is formed between the base -26-2018EM456-US pipes and the surrounding filter media (Haeberle:  Col 7, lines 1-48; Col 9, lines 29-55; Col 10, lines 1-35; Col 15, lines 35-52) for the purpose of forming a seal between the walls of the base pipe in order to isolate the openings from the fluid flow during production operations downhole (Abstract; Col 11, lines 25-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Coronado to include a first and second sand screen joint having a second end, as taught by Haeberle, because doing so would help create a seal between the walls of the base pipe in order to isolate the openings from the fluid flow during a production operation.



Regarding Claim 14, Haeberle teaches the tubular production joint of claim 13, wherein the chemically-degradable 10component is fabricated from a metal (Abstract; Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44 and Col 12, lines 20-38).

Regarding Claim 15, Haeberle teaches the tubular production joint of claim 14, wherein the metal is a carbon-based steel or a magnesium-based steel (Abstract; Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44 and Col 12, lines 20-38).

	Regarding Claim 17, Coronado in view of Haeberle teach the tubular production joint of claim 12, wherein:
the first end of the tubular body is operatively connected to the first sand screen joint (Haeberle:  Col 7, lines 1-48; Col 9, lines 29-55; Col 10, lines 1-35; Col 15, lines 35-52);
the second end of the tubular body is operatively connected to the second sand screen joint and threadedly connected to a base pipe associated with the second sand screen joint (Haeberle:  Col 7, lines 1-48; Col 9, lines 29-55; Col 10, lines 1-35; Col 15, lines 35-52);
a slotted base pipe extends through the bore of the tubular body (Abstract); and  -27-2018EM456-US
each of the first and second sand screen joints comprises a base pipe having a bore that is in fluid communication with the bore of the slotted base pipe (Haeberle: Abstract; Col 13, lines 60-67; Col 14, lines 1-21).

	Regarding Claim 18, Coronado discloses the tubular production joint of claim 17, wherein:
5an annular ring resides proximate a second end of the second sand screen joint, sealing off the annular flow path at the second end of the second sand screen joint (Abstract; Page 4, paragraphs [0035] and [0038]).

	Regarding Claim 19, Coronado in view of Haeberle teach the tubular production joint of claim 18, wherein:
each of the first and second sand screen joints comprises a wire-wrapped screen or a 10slotted ceramic screen around a base pipe (Haeberle:  Col 7, lines 1-48; Col 9, lines 29-55; Col 10, lines 1-35; Col 15, lines 35-52); and
a second annular ring resides proximate a second end of the first sand screen joint, sealing off the annular flow path at the first end of the tubular body (Abstract; Page 4, paragraphs [0035] and [0038]).

Regarding Claim 20, Coronado discloses the tubular production joint of claim 17, wherein the opening in the inflow control 15device comprises a cross-sectional fluid flow area that is pre-tuned to control a flow rate of production fluids from the annular flow path, to the production fluids openings, and into the bore of the tubular body (Figures 1-2; paragraph [0008]; [0027]; [0035]).


20the tubular body of the inflow control device comprises an eccentric portion (Abstract; paragraph [0008]); and
the eccentric portion houses the restricted flow path, the sealing mechanism and the chemically-degradable component (Haeberle: Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44).

Regarding Claim 22, Coronado in view of Haeberle teach the tubular production joint of claim 21, wherein:
25the chemically-degradable component is a substrate (Haeberle: Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44);
the sealing mechanism comprises a plunger (Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44);
the plunger is biased to move to a forward position, but is maintained in a retracted position by the chemically-degradable substrate (Abstract; Page 4, paragraphs [0035] and [0038]); and
30upon degradation of the chemically-degradable substrate over the period of time, the plunger is released to move into its forward position, whereupon the plunger seals the restricted flow path of the inflow control device, preventing the flow of production fluids through the production fluids openings in the slotted base pipe (Abstract; Figures 1-2; paragraph [0008]; Page 2, paragraph [0024]; Page 6, paragraph [0050]).


providing an inflow control device (Abstract), the inflow control device comprising:
a tubular body having a first end, a second end and a bore formed 15therebetween configured to receive a slotted base pipe (Figures 1-2; paragraph [0008]; [0027]; [0035]);
an enlarged portion along the tubular body (paragraph [0008]), with the enlarged portion housing:
a restricted flow path configured to receive production fluids when placed in the wellbore, and to direct the production fluids to 20production fluids openings in the slotted base pipe; and
a chemically-degradable component fabricated from a material that degrades over time in the presence of an unwanted fluid and, upon degradation over a period of time, activates a sealing mechanism that closes off the restricted flow path (Abstract; Figures 1-2; paragraph [0008]; Page 2, paragraph [0024]; Page 6, paragraph [0050]).

Coronado, however, fails to expressly disclose:
providing a first sand screen joint and a second sand screen joint, each sand screen joint comprising a first end and an opposing second end;
25operatively connecting the first end of the tubular body with an end of the first sand screen joint;
operatively connecting the second end of the tubular body with an end of the second sand screen joint; and
running the second sand screen joint, the inflow control device and the first sand 30screen joint into a wellbore.

Haeberle teaches the methods above of incorporating:
providing a first sand screen joint and a second sand screen joint, each sand screen joint comprising a first end and an opposing second end (Haeberle: Abstract; Col 13, lines 60-67; Col 14, lines 1-21);
25operatively connecting the first end of the tubular body with an end of the first sand screen joint (Haeberle:  Col 7, lines 1-48; Col 9, lines 29-55; Col 10, lines 1-35; Col 15, lines 35-52);
operatively connecting the second end of the tubular body with an end of the second sand screen joint (Haeberle:  Col 7, lines 1-48; Col 9, lines 29-55; Col 10, lines 1-35; Col 15, lines 35-52); and
running the second sand screen joint, the inflow control device and the first sand 30screen joint into a wellbore (Haeberle: Abstract; Col 13, lines 60-67; Col 14, lines 1-21) for the purpose of forming a seal between the walls of the base pipe in order to isolate the openings from the fluid flow during production operations downhole (Abstract; Col 11, lines 25-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Coronado to include the first and second sand screen joints, as taught by Haeberle, because doing so would help create a seal between the walls of the base pipe in order to isolate the openings from the fluid flow during a production operation.



Regarding Claim 26, Haeberle teaches the method of claim 25, wherein the chemically-degradable component is fabricated -29-2018EM456-US from a metal (Abstract; Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44 and Col 12, lines 20-38).

Regarding Claim 27, Haeberle teaches the method of claim 26, wherein the metal is a carbon-based steel or a magnesium- based steel (Abstract; Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44 and Col 12, lines 20-38).

Regarding Claim 28, Coronado in view of Haeberle teach the method of claim 24, wherein:
running the second sand screen joint (Col 7, lines 1-48; Col 9, lines 29-55; Col 10, lines 1-35; Col 15, lines 35-52), the inflow control device and the first sand screen joint into a wellbore comprises placing the second sand screen joint, the inflow control device and the first sand screen joint into a wellbore in a horizontal leg of the wellbore (Figures 1-2; paragraph [0008]; [0027]; [0035]); and
10the method further comprises:
producing hydrocarbon fluids in commercially viable quantities from the wellbore (Abstract).

	Regarding Claim 29, Haeberle teaches the method of claim 24, further comprising:


Regarding Claim 30, Coronado in view of Haeberle teach the method of claim 29, wherein:
the chemically-degradable component is a chemically-degradable substrate (Haeberle: Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44);
20the sealing mechanism comprises a plunger (Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44);
the plunger is biased to move to a forward position, but is maintained in a retracted position by the chemically-degradable substrate (Abstract; Page 4, paragraphs [0035] and [0038]); and
upon degradation of the chemically-degradable substrate over the period of time, the plunger is released to 25move into its forward position, whereupon the plunger seals the restricted flow path of the inflow control device (Abstract; Figures 1-2; paragraph [0008]; Page 2, paragraph [0024]; Page 6, paragraph [0050]),
preventing the flow of production fluids through the production fluids openings in the slotted base pipe  (Abstract; Figures 1-2; paragraph [0008]; Page 2, paragraph [0024]; Page 6, paragraph [0050]).

Regarding Claim 31, Coronado discloses the method of claim 30, further comprising:

30determining a thickness for the chemically-degradable substrate (Abstract; paragraphs [0008]-[0010]).

Regarding Claim 32, Coronado discloses the method of claim 30, wherein when the plunger moves to its forward position, a distal end of the plunger lands on a shoulder provided for the restricted flow path (Abstract; Page 4, paragraphs [0035] and [0038]).

Regarding Claim 33, Coronado discloses the method of claim 32, further comprising:
sending an electrical signal to a surface when the plunger lands on the shoulder provided for the restricted flow path (Abstract; Page 4, paragraphs [0035] and [0038]).

	Regarding Claim 34, Coronado in view of Haeberle teach the method of claim 30, wherein:
the chemically-degradable component comprises a tracer element (Haeberle: Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44); and
the method further comprises monitoring production fluids at a surface to detect the presence of the tracer element (Abstract).

Response to Arguments
Applicant’s arguments filed 12/16/2021 have been fully considered but are not persuasive.
the combination of references Coronado and Haeberle fail to disclose and/or teach “an inflow control device with an enlarged portion housing a restricted flow path,” as instantly recited by Independent claims 1, 12 and 24.
The examiner respectfully disagrees.
Primary reference Coronado discloses an inflow control device for a wellbore (Abstract), comprising 5a tubular body having a first end, a second end, and a bore formed therebetween configured to receive a slotted base pipe (Figures 1-2; paragraph [0008]; [0027]; [0035]) and an enlarged portion along the tubular body (paragraph [0008]).  The enlarged portion housing comprises a restricted flow path configured to receive production fluids when placed in the wellbore, and to direct the production fluids to one or more production fluids 10openings in the slotted base pipe (Abstract; Figures 1-2; paragraph [0008]; Page 2, paragraph [0024]; Page 6, paragraph [0050]).
	The examiner acknowledges wherein primary reference Coronado fails to expressly disclose a chemically-degradable component fabricated from a material that degrades over time in the presence of an unwanted production fluid and, upon degradation over a period of time, activates a sealing mechanism that closes off the restricted flow path.
The examiner brings in secondary reference Haeberle to teach the methods above of incorporating a chemically-degradable component fabricated from a material that degrades over time in the presence of an unwanted production fluid and, upon degradation over a period of time, activates a sealing mechanism that closes off the restricted flow path (Abstract; Col 3, lines 31-50; Col 4, lines 25-42; Col 11, lines 21-44 and Col 12, lines 20-38) for the purpose of forming a seal between the walls of the base pipe in order to isolate the openings from the fluid flow during production operations downhole (Abstract; Col 11, lines 25-43).
a chemically-degradable component fabricated from a material that degrades over time in the presence of an unwanted production fluid, as taught by Haeberle, because doing so would help create a seal between the walls of the base pipe in order to isolate the openings from the fluid flow during a production operation.
Moreover, Haeberle explicitly discloses that “production operations, such as remediation or treatment operations may be performed by using chemicals, such as acids, to dissolve or shrink the swellable material to increase flow from an individual interval within the well.” (Col. 12, lines 47-54).
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Yeh et al (U.S Patent 9,816,361) (“Yeh”) – discloses methods of completing a wellbore by providing a first base pipe and a second base pipe, wherein each base pipe comprises a tubular body forming a primary flow path (Abstract; Figures 1-2; Col 3, lines 27-57).
	Aitken et al (U.S Patent 10,294,750) (“Aitken”) – discloses methods of utilizing a tubing string within a wellbore that comprises at least one flow path and an inflow control device positioned within the flow path along with a degradable rod that is removable from the flow path (Abstract; Col 4, lines 4-49).
	Holderman et al (US Pub 2014/0020898) (“Holderman”) – discloses methods of using a well screen assembly that comprises a fluid pathway to provide fluid communication between an exterior and an interior part of the wellbore tubular.  Holderman further discloses the use of a plug that is configured to be at least partially dissolvable when contacted by a fluid (Abstract; Page 2, paragraphs [0022]-[0024]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674